Opinion filed January 11,
2013
 
                                                                      In The
                                                                              
             Eleventh Court of Appeals
                                           _______­­­___
 
                                    No. 11-12-00281-CR
                                                         ________
 
                             FORREST
LEWIS HATLEY, IV, Appellant
 
                                                               V.
 
                                         STATE
OF TEXAS, Appellee

 
                                      On
Appeal from the 39th District Court
                                                           Haskell
County, Texas
                                                       Trial
Court Cause No. 6570
 

 
                                             M
E M O R A N D U M    O P I N I O N
            Forrest
Lewis Hatley, IV has filed in this court a motion to dismiss his appeal. 
Pursuant to Tex. R. App. P. 42.2, the
motion is signed by both appellant and his counsel.
The
motion is granted, and the appeal is dismissed.
 
                                                                                                PER
CURIAM                                    
 
January 11, 2013
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.